Exhibit 10.2

EXECUTION VERSION

UNITHOLDER SUPPORT AGREEMENT

This UNITHOLDER SUPPORT AGREEMENT (this “Agreement”), dated as of March 13,
2019, is entered into by and among Brookfield Asset Management Inc., a
corporation formed under the laws of Ontario (“Parent”), Berlin Merger Sub, LLC,
a Delaware limited liability company (“Merger Sub”) and a wholly owned direct or
indirect subsidiary of Parent, Oaktree Capital Group, LLC, a Delaware limited
liability company (the “Company”), Oaktree Capital Group Holdings, L.P., a
Delaware limited partnership (“OCGH” or the “Unitholder”), and Oaktree Capital
Group Holdings GP, LLC, a Delaware limited liability company (the “General
Partner”).

WHEREAS, as of the date hereof, the Unitholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of 13,000 Class A Units
of the Company (“Class A Units”) and 85,398,460 Class B Units of the Company
(“Class B Units” and, together with the Class A Units, “Company Units”) (all
such units, together with any additional Company Units that are hereafter issued
to, or otherwise acquired or owned, beneficially or of record, by, the
Unitholder prior to the termination of this Agreement being referred to herein
as the “Subject Units”);

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub, Company,
Oslo Holdings LLC, a Delaware limited liability company (“SellerCo”) and Oslo
Holdings Merger Sub LLC a Delaware limited liability company, are entering into
an Agreement and Plan of Merger, dated as of the date hereof and as it may be
amended, supplemented or waived from time to time in accordance with the DLLCA
(the “Merger Agreement”), which provides, among other things, for Merger Sub to
merge with and into the Company (the “Merger”) with the Company continuing as
the surviving company, upon the terms and subject to the conditions set forth in
the Merger Agreement (capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement);

WHEREAS, the Company, OCGH, OCM Holdings I, LLC, Oaktree Holdings, Inc., Oaktree
AIF Holdings, Inc., Oaktree Holdings, Ltd. and certain other Affiliates of OCGH
are party to a Second Amended and Restated Exchange Agreement dated March 29,
2012 (the “Existing Exchange Agreement”) which provides for, among other things,
the exchange of limited partnership units of OCGH (“OCGH Units”) into Class A
Units and the cancellation of a corresponding number of Class B Units; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that the Unitholder and the General Partner,
and as an inducement and in consideration therefor, the Unitholder (solely in
the Unitholder’s capacity as a holder of the Subject Units) and the General
Partner (solely in its capacity as the General Partner of the Unitholder) have
agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AGREEMENT TO VOTE

1.1    Agreement to Deliver Member Written Consent. Subject to the terms of this
Agreement, the Unitholder hereby irrevocably and unconditionally agrees that,
during the time this Agreement is in effect, it shall, promptly following the
Registration Statement being declared effective and receipt by the Unitholder of
the consent solicitation statement or similar document of the Company with
respect to the solicitation of consents from the Company’s Members with respect
to the Member Written Consent included as a prospectus/consent solicitation in
the Registration Statement (and, in any event, within five (5) Business Days of
the receipt thereof) and if an Election Notice shall not have been delivered
prior to such time, duly execute and deliver member written consents
substantially in the form attached hereto as Exhibit A in respect of the Subject
Units beneficially owned by the Unitholder in accordance with Section 18-302(d)
of the DLLCA and Section 11.3(b) of the Fourth Amended and Restated Oaktree
Operating Agreement, dated as of May 17, 2018.

1.2    Agreement to Vote. Subject to the terms of this Agreement, the Unitholder
hereby irrevocably and unconditionally agrees that, during the time this
Agreement is in effect, at every annual or special meeting of the Members of the
Company held with respect to the matters specified in Section 1.2(b), however
called, including any adjournment or postponement thereof, and in connection
with any action proposed to be taken by written consent of the Members of the
Company, the Unitholder shall, in each case to the fullest extent that the
Subject Units then owned beneficially or of record are entitled to vote thereon:

(a)    cause the Subject Units then owned beneficially or of record to be
counted as present thereat for purposes of determining a quorum;

(b)    be present (in person or by proxy) and vote (or cause to be voted), or
deliver (or cause to be delivered) a written consent with respect to, the
Subject Units then owned beneficially or of record:

(i)    in favor of (A) adoption of the Merger Agreement and approval of the
Merger and the other Contemplated Transactions and (B) each of the actions
contemplated by the Merger Agreement in respect of which approval of the
Company’s Members is requested (collectively, the “Transaction Matters”); and

(ii)    against (A) any change in the Company Board, (B) any Acquisition
Proposal or any other proposal made in opposition to the Merger Agreement, the
Merger or the transactions contemplated by the Merger Agreement, and (C) any
other proposal or action that would constitute a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of the Unitholder under this Agreement or that is
intended or could reasonably be expected to prevent, frustrate, impede,
interfere with, materially delay or adversely affect the Merger or other
Contemplated Transactions.

 

2



--------------------------------------------------------------------------------

(c)    Subject to Section 1.4, the Unitholder agrees that the obligations
specified in this Section 1.2 shall not be affected by any Adverse
Recommendation Change except to the extent the Merger Agreement is terminated as
a result thereof.

(d)    During the time this Agreement is in effect, except as contemplated by
Article V, the Unitholder shall retain at all times the right to vote the
Subject Units in the Unitholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.2 that
are at any time or from time to time presented for consideration to the
Company’s Members generally.

1.3    Grant of Irrevocable Proxy; Appointment of Proxy.

(a)    The Unitholder hereby irrevocably grants to, and appoints, Parent and any
duly appointed designee thereof, as, the Unitholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of the
Unitholder, to attend any meeting of the Members of the Company on behalf of the
Unitholder with respect to the matters set forth in Section 1.2(b)(i) and
Section 1.2(b)(ii), to include the Subject Units then owned beneficially or of
record in any computation for purposes of establishing a quorum at any such
meeting of the Members of the Company, and to vote all Subject Units then owned
beneficially or of record, or to grant a consent or approval in respect of the
Subject Units, in connection with any meeting of the Members of the Company or
any action by written consent in lieu of a meeting of the Members of the Company
in accordance with the provisions of Section 1.2. Parent agrees not to exercise
the proxy granted herein for any purpose other than with respect to the matters
set forth in Section 1.2(b)(i) and Section 1.2(b)(ii). The Unitholder hereby
affirms that the proxy set forth in this Section 1.3 is given in connection with
the execution of the Merger Agreement, and that such proxy is given to secure
the performance of the duties of the Unitholder under Section 1.2 of this
Agreement. The Unitholder hereby further affirms that the irrevocable proxy is
coupled with an interest and, except as set forth in this Section 1.3, is
intended to be irrevocable in accordance with the provisions of Section 18-302
of the DLLCA during the term of this Agreement.

(b)    The Unitholder hereby represents that any proxies heretofore given in
respect of the Subject Units, if any, with respect to the matters set forth in
Section 1.2(b)(i) and Section 1.2(b)(ii) are revocable, and hereby revokes such
proxies.

1.4    Change in Recommendation. Notwithstanding anything to the contrary
herein, in the event that the Company Board or the Special Committee makes an
Adverse Recommendation Change (the “Trigger Event”), the obligations of the
Unitholder under Sections 1.1 and 1.2 above to consent or vote in favor of
approving the Transaction Matters shall be modified such that the number of
Subject Units covered by any action by written consent or voted by the
Unitholder shall be equal to the sum (the “Trigger Event Sum”) of (rounded up to
the nearest whole unit):

(a)    the number of Subject Units that would represent, as of the time of the
Trigger Event twenty-five percent (25%) of the aggregate voting power of the
issued and outstanding Class A Units and Class B Units voting together as a
single class; plus

 

3



--------------------------------------------------------------------------------

(b)    the number of Subject Units the aggregate voting power of which, as a
percentage of the aggregate voting power of all Subject Units not covered by
Section 1.4(a), is equal to the Proportionate Percentage. The term
“Proportionate Percentage,” for purposes of this Agreement, means the percentage
of aggregate voting power with respect to all outstanding Class A Units and
Class B Units held by Members of the Company (excluding the Unitholder), voting
as a single class (taking into account that each holder of Class A Units is
entitled to one (1) vote per unit and each holder of Class B Units is entitled
to ten (10) votes per unit), voting in favor of approving the Transaction
Matters. For example, if fifty percent (50%) of the total aggregate voting power
with respect to all outstanding Class A Units and Class B Units held by Members
of the Company (excluding the Unitholder) consents or votes to approve the
Transaction Matters, the Unitholder must consent or vote fifty percent (50%) of
the aggregate voting power represented by all Subject Units not covered by
Section 1.4(a) to approve the Transaction Matters. Notwithstanding anything to
the contrary herein, in the event that a Trigger Event occurs, the number of
Subject Units that the Unitholder consents or votes in favor of approving any of
the Transaction Matters shall in no event exceed the Trigger Event Sum.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE WRITTEN CONSENT PARTIES

Each of the Company, the General Partner and the Unitholder (collectively, the
“Written Consent Parties”) represents and warrants to Parent and Merger Sub as
of the date hereof that:

2.1    Organization, Power and Authority. Each of the Written Consent Parties is
duly organized, validly existing and in good standing under the Applicable Laws
of the State of Delaware and the performance by the Written Consent Parties of
their respective obligations hereunder are within their respective
organizational powers and have been duly authorized by all necessary
organizational actions on the part of the Written Consent Parties.

2.2    Authorization; Binding Agreement. Each of the Written Consent Parties has
full power and authority to execute, deliver and perform their respective
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by the Written Consent Parties, and, assuming due
authorization, execution and delivery by Parent and Merger Sub, constitutes a
legal, valid and binding obligation of the Written Consent Parties, enforceable
against the Written Consent Parties in accordance with its terms, subject to the
limitation of such enforcement by the Equitable Exceptions.

2.3    Non-Contravention. The execution and delivery of this Agreement by each
of the Written Consent Parties does not, and the performance by the Written
Consent Parties of their respective obligations hereunder will not, (i) except
as set forth on Section 4.05 of the Company Disclosure Schedules (as defined in
the Merger Agreement) or as may be required by applicable U.S. federal
securities Applicable Laws, require any consent, approval, order, authorization
or other action by, or filing with or notice to, any Person (including any

 

4



--------------------------------------------------------------------------------

Governmental Authority) under, constitute a default (with or without the giving
of notice or the lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration under, or result in the creation of
any Encumbrances on any of the Subject Units pursuant to, any agreement, trust,
commitment, order, judgment, writ, stipulation, settlement, award, decree or
other instrument binding on the Written Consent Parties, (ii) violate any
provision of their respective organizational documents, or (iii) result in a
violation or breach of, or constitute a default under any Applicable Law, in
case of each of clauses (i) and (ii), except as would not reasonably be expected
to prevent or materially delay or otherwise adversely impact their ability to
perform their obligations hereunder in any material respect.

2.4    Ownership of Subject Units; Total Units. (i) The Unitholder is the record
or beneficial owner of the Subject Units and has good, valid and marketable
title to such Subject Units free and clear of any Encumbrances in respect of
such Subject Units, except as provided hereunder or pursuant to any applicable
restrictions on transfer under the Securities Act (collectively, “Permitted
Encumbrances”) and (ii) the Subject Units owned by the Unitholder are all of the
equity securities of the Company owned, either of record or beneficially, by the
Unitholder as of the date hereof.

2.5    Voting Power. Other than as would not reasonably be expected to prevent
or materially delay or otherwise adversely impact the Unitholder’s ability to
perform its obligations hereunder in any material respect, the Unitholder has
full voting power with respect to the Subject Units, full power of disposition,
full power to issue instructions with respect to the matters set forth herein,
and full power to agree to all of the matters set forth in this Agreement. The
Unitholder has not appointed or granted any proxy inconsistent with this
Agreement, which appointment or grant is still effective, with respect to the
Subject Units. Except as would not reasonably be expected to prevent or
materially delay or otherwise adversely impact the Unitholder’s ability to
perform its obligations hereunder in any material respect, none of the Subject
Units are directly bound by any unitholders’ agreement, proxy, voting trust or
other agreement or arrangement with respect to the voting of such Subject Units,
except as provided hereunder.

2.6    Reliance. Each of the Written Consent Parties understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the Written Consent Parties’ execution, delivery and
performance of this Agreement.

2.7    Absence of Litigation. Except as set forth on Section 4.20 of the
Disclosure Schedule of the Merger Agreement, there is no Legal Proceeding
pending against, or, to the knowledge of the Written Consent Parties, threatened
in writing against any of such parties or any of such parties properties or
assets (including the Subject Units), nor, to the knowledge of the Written
Consent Parties, is there any investigation of a Governmental Authority pending
or threatened in writing with respect to any of such parties, and none of such
parties is subject to any outstanding order, writ, injunction or decree, that,
in each case, would, individually or in the aggregate, reasonably be expected to
prevent or materially delay or otherwise adversely impact such parties’ ability
to perform its obligations hereunder in any material respect.

2.8    Brokers. No broker, finder, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission for which the Company, Parent or Merger Sub is or will
be liable in connection with the performance of the Written Consent Parties’
obligations hereunder based upon arrangements made by or, to the knowledge of
the Written Consent Parties, on behalf of any of the Written Consent Parties.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Each of Parent and Merger Sub represent and warrant to the Written Consent
Parties as of the date hereof that:

3.1    Organization; Power and Authority. Each of Parent and Merger Sub is duly
organized, validly existing and in good standing under the Applicable Laws of
its governing jurisdiction and the performance by Parent and Merger Sub of their
respective obligations hereunder are within Parent’s and Merger Sub’s respective
organizational powers and have been duly authorized by all necessary
organizational actions on the part of Parent and Merger Sub.

3.2    Authorization; Binding Agreement. Each of Parent and Merger Sub has full
power and authority to execute, deliver and perform this Agreement and to
perform its obligations hereunder. Each of Parent and Merger Sub has duly and
validly executed and delivered this Agreement and, assuming due authorization,
execution and delivery by the Written Consent Parties, this Agreement
constitutes its legal, valid and binding obligation of Parent and Merger Sub,
enforceable against Parent and Merger Sub in accordance with its terms (subject
to the Equitable Exceptions).

3.3    Non-Contravention. The execution and delivery of this Agreement by each
of Parent and Merger Sub does not and the performance by Parent and Merger Sub
of their respective obligations hereunder will not, (i) except as set forth in
the Merger Agreement or as may be required by applicable U.S. federal securities
Applicable Laws, require any consent, approval, order, authorization or other
action by, or filing with or notice to, any Person (including any Governmental
Authority) under, constitute a default (with or without the giving of notice or
the lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration under any agreement, trust, commitment, order,
judgment, writ, stipulation, settlement, award, decree or other instrument
binding on Parent or Merger Sub, (ii) violate any provision of Parent’s or
Merger Sub’s organizational documents, or (iii) result in a violation or breach
of, or constitute a default under any Applicable Law, in case of each of clauses
(i) and (ii), except as would not reasonably be expected to prevent or
materially delay or otherwise adversely impact Parent’s and Merger’s ability to
perform their obligations hereunder in any material respect.

3.4    Absence of Litigation. As of the date hereof, there is no Legal
Proceeding pending against, or, to the knowledge of Parent, threatened in
writing against Parent, any of its subsidiaries (including Merger Sub) or any of
Parent’s or its subsidiaries’ (including Merger Sub’s) properties or assets,
nor, to the knowledge of Parent, is there any investigation of a Governmental
Authority pending or threatened in writing with respect to Parent or any of its
subsidiaries (including Merger Sub), nor is Parent or any of its subsidiaries is
subject to outstanding order, writ, injunction or decree, that, in each case,
would, individually or in the aggregate, reasonably be expected to prevent or
materially delay or otherwise adversely impact Parent’s or Merger Sub’s ability
to perform its obligations hereunder in any material respect.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL COVENANTS OF THE UNITHOLDER

The Unitholder hereby covenants and agrees that until the termination of this
Agreement:

4.1    Adjustments. In the event of any unit split (including a reverse unit
split), unit dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of units or similar transaction with
respect to the equity securities of the Company that affects the Subject Units,
the terms of this Agreement shall apply to the resulting securities to the same
extent as if they were Subject Units.

4.2    Further Assurances.

(a)    Each of the parties hereto shall execute and deliver any additional
certificate, instruments and other documents, and take any additional actions,
as may be reasonably necessary or appropriate to carry out and effectuate the
purpose and intent of this Agreement.

(b)    Except for the issuance of any corresponding Class B Units in connection
with any issuance of OCGH Units in accordance with Section 4.4 of the Operating
Agreement, the Unitholder agrees, while this Agreement is in effect, to notify
Parent promptly in writing of the number and description of any Subject Units
acquired by the Unitholder after the date hereof and before the Company Member
Approvals are obtained which are not set forth in the recitals hereto.

ARTICLE V

DISTRIBUTION OF CLASS A UNITS; COMMITMENT TO EXCHANGE; CHARITABLE CONTRIBUTIONS

5.1    Distribution of Class A Units. Immediately prior to the Effective Time
(and after the receipt of the Company Member Approval), the Unitholder shall
distribute, pursuant to the terms of the Fifth Amended and Restated OCGH Limited
Partnership Agreement, dated November 10, 2015, by and among the General Partner
and the limited partners party thereto (the “LPA”), the 13,000 Class A Units it
holds to one or more limited partners of OCGH in partial redemption for such
OCGH Units.

5.2    Commitment to Exchange.

(a)    The General Partner or its designee shall declare an open period under
Section 6.1(a) of the LPA requesting that each limited partner of OCGH deliver
an Exchange Notice (as defined in the LPA) to the General Partner or its
designee with respect to which (i) each Existing Institutional Investor (as such
term is defined in the LPA) elects to exchange all of the OCGH Units held by it,
and (ii) each other limited partner of OCGH (a “Founder/Management OCGH
Investor”) elects to exchange its respective pro rata portion of 14,503,267 OCGH
Units (such units described in clauses (i) and (ii), the “Exchanged OCGH Units”)
in an Exchange (as defined in the Existing Exchange Agreement) (the “Optional
Exchange”).

 

7



--------------------------------------------------------------------------------

(b)    If any limited partner of OCGH (including any Existing Institutional
Investor) fails to deliver an Exchange Notice for the Optional Exchange with
respect to all of such Person’s Exchanged OCGH Units, then the General Partner
shall require and cause each such limited partner to participate, as a Mandatory
Sale (as defined in the LPA) pursuant to Section 6.2 of the LPA, in an Exchange
in respect of all of such Person’s Exchanged OCGH Units that are not submitted
in the Optional Exchange (the “Mandatory Exchange”).

(c)    The General Partner commits to effect the Optional Exchange and, if
applicable, the Mandatory Exchange in accordance with Section 2.1 of the
Existing Exchange Agreement whereby, pursuant to Section 2.1(g) of the Existing
Exchange Agreement, the Exchange Price (as defined in the Existing Exchange
Agreement) for each such Exchange shall be paid in the form of one unit of
limited liability company interest in SellerCo per Exchanged OCGH Unit.

(d)    In connection with the Optional Exchange and Mandatory Exchange, the
General Partner shall use its reasonable best efforts to obtain commitments (in
a form reasonably acceptable to Parent and the General Partner) from each of the
Founder/Management OCGH Investors to agree not to sell, transfer, pledge,
encumber, assign or otherwise dispose of (“Transfer”) fifty-percent (50%) of the
Share Consideration received by such Founder/Management OCGH Investor in
connection with the consummation of the transactions contemplated by the Merger
Agreement for a period of ninety (90) days immediately following the Closing
Date.

(e)    The Exchange Date (as defined in the LPA) for such Exchange shall be the
Closing Date and the Closing (as defined in the Existing Exchange Agreement)
shall occur immediately prior to the Effective Time.

5.3    Charitable Contributions. In addition to any open period under
Section 6.1(a) of the LPA declared pursuant to Section 5.2(a) above, following
the receipt of the Company Member Approval pursuant to Section 1.1 or
Section 1.2 above, the General Partner or its designee shall be permitted to
declare one or more open periods under Section 6.1(a) of the LPA, and to effect
one or more additional Exchanges (as defined in the Existing Exchange
Agreement), in order to facilitate the making of charitable donations by OCGH
limited partners of up to 3,000,000 OCGH Units in the aggregate. The Exchange
Date (as defined in the LPA) for any such additional Exchanges may occur at any
time, but in any event not later than such date and time as specified in
Section 5.2(e).

5.4    Limitations on Exchanges and Transfers. The General Partner shall not,
and shall cause its designees not to, (i) declare an open period under
Section 6.1(a) of the LPA, except as contemplated by Section 5.2 above; or
(ii) authorize, approve or allow any Permitted Transfers pursuant to item (e) of
the definition of “Permitted Transfer” in the LPA.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1    Termination. This Agreement shall terminate automatically and be of no
further force or effect, without any notice or other action by any Person, upon
the first to occur of (i) the valid termination of the Merger Agreement in
accordance with its terms, (ii) the Effective Time, (iii) the date of any
material modification, waiver or amendment to any provision of the Merger
Agreement or the Existing Exchange Agreement that reduces the amount, changes
the form or otherwise adversely affects the consideration payable to the holders
of Company Units pursuant to the Merger Agreement as in effect on the date
hereof or to the holders of the limited partners of Unitholder pursuant to the
Existing Exchange Agreement as in effect on the date hereof, and (iv) the mutual
written consent of all of the parties hereto. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that solely in the event of a termination of this
Agreement pursuant to clause (i) above, (x) nothing set forth in this
Section 6.1 shall relieve any party from liability for any Willful Breach of
this Agreement prior to termination hereof and (y) the provisions of this
Article VI shall survive any termination of this Agreement.

6.2    Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be given by hand delivery, delivery with
signature required by a reputable express mail provider, certified mail (return
receipt requested) or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained) or by e-mail of a PDF document, addressed as
follows:

(a)    if to Parent or Merger Sub, to

Brookfield Asset Management Inc.

Legal Department

181 Bay Street

Toronto, Ontario MJ52V1

Attention:     Jessica Diab

Email:          Jessica.Diab@brookfield.com

with a copy (which shall not constitute notice) to:

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Fax: (212) 310-8007

Attention:     Michael Aiello;

                      Matthew Gilroy;

                      Eoghan Keenan

Email:          michael.aiello@weil.com

                      matthew.gilroy@weil.com

                      eoghan.keenan@weil.com

 

9



--------------------------------------------------------------------------------

(b)    if to the Unitholder, to

Oaktree Capital Group Holdings, L.P.

c/o Oaktree Capital Group Management, L.P.

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Fax: (213) 830-8545

Attention:    Todd Molz

Email:          tmolz@oaktreecapital.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Fax: (212) 455-2502

Attention:    Thomas Wuchenich;

                      Elizabeth Cooper;

                      Ben Schaye

Email:          twuchenich@stblaw.com

                      ecooper@stblaw.com

                      ben.schaye@stblaw.com

with a copy (which shall not constitute notice) to:

Munger, Tolles & Olson LLP

350 South Grand Avenue, 50th Floor

Los Angeles, CA 90071

Fax: (213) 593-2885

Attention:    David Lee;

                     Jennifer Broder

Email:         david.lee@mto.com

                     jennifer.broder@mto.com

6.3    No Survival of Representations and Warranties. The representations,
warranties and agreements contained herein and in any certificate or other
writing delivered pursuant hereto shall not survive the Effective Time.

6.4    Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived prior to the Effective Time if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each Party
or, in the case of a waiver, by each Party against whom the waiver is to be
effective. This Agreement may not be amended, modified or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
of the Parties hereto.

(b)    No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

 

10



--------------------------------------------------------------------------------

6.5    Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

6.6    Binding Effect; Benefit; Assignment. (a) Subject to Section 6.6(b), the
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns. No provision
of this Agreement is intended to confer any rights, benefits, remedies,
obligations or liabilities hereunder upon any Person other than the Parties and
their respective successors and assigns.

(b)    No Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other Parties. Any
purported assignment, delegation or other transfer without such consent shall be
void.

6.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law that would cause the application of the laws of any
jurisdiction other than the State of Delaware. The Parties agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any Party or any of its Affiliates or
against any Party or any of its Affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that
service of process on such Party as provided in Section 6.02 shall be deemed
effective service of process on such Party.

6.8    Waiver of Jury Trial.    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9    Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts (including by facsimile or other electronic means), each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each Party shall have received a counterpart hereof signed by all of the
other Parties. Until and unless each Party has received a counterpart hereof
signed by each other Party, this Agreement shall have no effect and no Party
shall have any right or obligation hereunder (whether by virtue of any other
oral or written agreement or other communication).

 

11



--------------------------------------------------------------------------------

6.10    Entire Agreement. This Agreement, the other Transaction Agreements and
the Confidentiality Agreement constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement.

6.11    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

6.12    Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its terms, and that monetary damages, even if available, would not be an
adequate remedy therefor. Accordingly, the Parties agree that the Parties shall
be entitled to an injunction or injunctions, or any other appropriate form of
equitable relief, to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court
referred to in Section 6.7, without the necessity of proving the inadequacy of
money damages as a remedy (and each Party hereby waives any requirement for the
securing or posting of any bond in connection with such remedy), in addition to
any other remedy to which they are entitled at law or in equity.

6.13    Interpretation. The words “hereof,” “herein” and “hereunder” and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. Whenever the words “to the extent” are
used in this Agreement, they shall mean “the degree by which” and not merely
“if.” References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this Agreement unless otherwise specified.
All Exhibits and Schedules annexed hereto or referred to herein (including any
Disclosure Schedule of the Merger Agreement) are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any capitalized terms
used in any Exhibit or Schedule but not otherwise defined therein, shall have
the meaning as defined in this Agreement. Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any Applicable Law shall be deemed to refer to such
Applicable Law as amended from time to time and, if applicable, to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any

 

12



--------------------------------------------------------------------------------

date mean, unless otherwise specified, from and including or through and
including, respectively. References (i) to “$” and “dollars” are to the currency
of the United States and (ii) to “days” shall be to calendar days unless
otherwise indicated. When calculating the period of time before which, within
which or following which any act is to be done or step taken, the date that is
the reference date in beginning the calculation of such period shall be
excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. Any reference to the
“ordinary course of business” shall be deemed to reference to the “ordinary
course of business consistent with past practice.”

6.14    Capacity as Unitholder. Notwithstanding anything herein to the contrary,
(i) the Unitholder signs this Agreement solely in the Unitholder’s capacity as a
Member of the Company, and not in any other capacity and this Agreement shall
not limit or otherwise affect the actions of the Unitholder or any affiliate,
employee or designee of the Unitholder or any of its affiliates in its capacity,
if applicable, as an officer or director of the Company or any other Person, and
(ii) nothing herein shall in any way restrict a director or officer of the
Company in the taking of any actions (or failure to act) in his or her capacity
as a director or officer of the Company, or in the exercise of his or her
fiduciary duties as a director or officer of the Company to the extent such
concepts are applicable, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer.

6.15    No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent or Merger Sub any
direct or indirect ownership or incidence of ownership of or with respect to the
Subject Units. All rights, ownership and economic benefits of and relating to
the Subject Units shall remain vested in and belong to the Unitholder, and
neither Parent nor Merger Sub shall have any authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Unitholder in the
voting of any of the Subject Units, except as expressly otherwise provided
herein.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

BROOKFIELD ASSET MANAGEMENT INC.

By:     /s/ Justin Beber   Name:  Justin Beber   Title:    Chief Legal Officer

 

BERLIN MERGER SUB, LLC

By:     /s/ Mark Srulowitz   Name:  Mark Srulowitz   Title:    Vice-President



--------------------------------------------------------------------------------

OAKTREE CAPITAL GROUP HOLDINGS, L.P. By:   Oaktree Capital Group Holdings GP,
LLC, its general partner

 

By:  

/s/ Howard Marks

  Name:  Howard Marks   Title:    Co-Chairman

 

By:  

/s/ Bruce Karsh

  Name:  Bruce Karsh  

Title:    Co-Chairman and Chief Investment

             Officer

 

OAKTREE CAPITAL GROUP, LLC By:  

/s/ Howard Marks

  Name:  Howard Marks   Title:    Co-Chairman

 

By:  

/s/ Bruce Karsh

  Name:  Bruce Karsh   Title:    Co-Chairman and Chief Investment
             Officer

 

OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By:  

/s/ Howard Marks

  Name:  Howard Marks   Title:    Co-Chairman

 

By:  

/s/ Bruce Karsh

  Name:  Bruce Karsh   Title:    Co-Chairman and Chief Investment
             Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MEMBER WRITTEN CONSENT

OAKTREE CAPITAL GROUP, LLC

Written Consent of Member in Lieu of a Meeting

Pursuant to Section 18-302(d) of the Delaware Limited Liability Company Act

The undersigned member (the “Consenting Member”) of Oaktree Capital Group, LLC
(the “Company”), being the holder as of the date of this written consent (this
“Written Consent”) of 13,000 Class A Units of the Company and all of the Class B
Units of the Company (collectively, the “OCGH Held Units”), acting pursuant to
Section 18-302(d) of the Delaware Limited Liability Company Act (the “DLLCA”)
and as authorized by Section 12.8 of the Fourth Amended and Restated Operating
Agreement of the Company, dated as of May 17, 2018 (the “Company Operating
Agreement”), hereby irrevocably consents in writing to the following actions and
the adoption of the following resolutions without a meeting of Members of the
Company:

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of March 13, 2019 by and among Brookfield Asset
Management Inc., a corporation incorporated under the laws of the Province of
Ontario (“Parent”), Berlin Merger Sub, LLC, a Delaware limited liability company
and wholly owned Subsidiary of Parent (“Merger Sub”), the Company, Oslo Holdings
LLC, a Delaware limited liability company (“SellerCo”), and Oslo Holdings Merger
Sub LLC, a Delaware limited liability company (“Seller MergerCo”), a copy of
which has been provided to the undersigned Consenting Member and is attached
hereto as Annex A (capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement);

WHEREAS, pursuant to the Merger Agreement, among other things, (i) Merger Sub
will merge with and into the Company, with the Company continuing as the
surviving entity of the Merger (the “Merger”) and (ii) SellerCo will merge with
and into Seller MergerCo with SellerCo continuing as the surviving entity
(“SellerCo Merger”);

WHEREAS, the Company’s Board of Directors has unanimously (i) determined that it
is advisable, fair to, and in the best interests of, the Company and its Members
that the Company enter into the Merger Agreement, (ii) adopted, approved and
declared advisable the Merger Agreement, the other Transaction Agreements, and
the Contemplated Transactions, including the Merger and (iii) resolved to
recommend that the Company’s Members execute and deliver a written consent
adopting the Merger Agreement and approving the Merger and the other
Contemplated Transactions;

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, each
Class A Unit (except for any Restricted Unit) issued and outstanding immediately
prior to the Effective Time shall be converted, in accordance with the
procedures set forth in the Merger Agreement, into the right to receive, without
interest, the Merger Consideration;

 

A-1



--------------------------------------------------------------------------------

WHEREAS, an F-4 has been filed by Parent with the SEC pursuant to which the
offer and sale of Parent Class A Shares issuable in the Merger are being
registered with the SEC, which F-4 contains the Consent Solicitation Statement,
and has become effective;

WHEREAS, pursuant to Section 18-209(b) of the DLLCA and Section 11.3(b) of the
Company Operating Agreement, the Merger Agreement and the Merger contemplated
thereby must be adopted and approved by the affirmative vote of the holders of a
majority of the voting power of the Class A Units and Class B Units, voting
together as a single class;

WHEREAS, pursuant to Section 18-302(d) of the DLLCA and Section 12.8 of the
Company Operating Agreement, the Company’s Members may act by written consent in
lieu of a meeting of the Members of the Company; and

WHEREAS, as of the date hereof, the OCGH Held Units representing approximately
92% of the aggregate voting power of the Class A Units and Class B Units, voting
together as a single class;

WHEREAS, upon the execution and delivery of this written consent, the Company
Member Approval shall have been obtained in accordance with Section 18-209(b) of
the DLLCA and the Company Operating Agreement;

NOW, THEREFORE, BE IT RESOLVED, that the Consenting Member hereby votes all of
the OCGH Held Units in favor of the adoption of the Merger Agreement and the
approval of the Merger and the other Contemplated Transactions with the same
force and effect as if the Members had taken such action at a meeting of the
Members of the Company;

FURTHER RESOLVED, this written consent may be executed in two or more
counterparts, each of which when so executed shall be an original, and all such
counterparts shall together constitute one and the same instrument, and
signatures to this Written Consent transmitted by facsimile or PDF copy shall be
deemed original signatures for all purposes, and such execution and transmission
shall be considered valid, binding and effective for all purposes.

This Written Consent shall be effective as of the execution and delivery of this
Written Consent in accordance with the terms of the Merger Agreement, shall be
filed with the book in which proceedings of meetings of the Members of the
Company are recorded and shall be treated for all purposes as action taken at a
meeting.

[Signature page follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Written Consent on this
         day of                 , 2019.

 

By:    OAKTREE CAPITAL GROUP HOLDINGS L.P.   

By: Oaktree Capital Group Holdings GP, LLC, Its general partner

 

By:         Name:   Title:

 

A-3